
	
		I
		111th CONGRESS
		2d Session
		H. R. 5179
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to make clear that
		  family coverage under the Federal Employees Health Benefits Program remains
		  available with respect to an otherwise eligible child of a Federal employee or
		  annuitant until that child attains 26 years of age, and for other
		  purposes.
	
	
		1.Extension of dependent
			 coverage under FEHBP
			(a)Provisions
			 relating to ageChapter 89 of
			 title 5, United States Code, is amended—
				(1)in section
			 8901(5)—
					(A)in the matter
			 before subparagraph (A), by striking 22 years of age and
			 inserting 26 years of age; and
					(B)in the matter
			 after subparagraph (B), by striking age 22 and inserting
			 age 26; and
					(2)in section
			 8905(c)(2)(B)—
					(A)in clause (i), by
			 striking 22 years of age and inserting 26 years of
			 age; and
					(B)in clause (ii), by
			 striking age 22 and inserting age 26.
					(b)Provisions
			 relating to marital statusChapter 89 of title 5, United States
			 Code, is further amended—
				(1)in section 8901(5)
			 and subsections (b)(2)(A), (c)(2)(B), (e)(1)(B), and (e)(2)(A) of section
			 8905a, by striking an unmarried dependent each place it appears
			 and inserting a dependent; and
				(2)in section
			 8905(c)(2)(B), by striking unmarried dependent and inserting
			 dependent.
				(c)Effective
			 dateThe amendments made by
			 this section shall become effective on the date of the enactment of this
			 Act.
			
